Case: 12-40469      Document: 00512668493         Page: 1    Date Filed: 06/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-40469                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                   June 18, 2014
                                                                           Lyle W. Cayce
                                                 Plaintiff–Appellee,            Clerk

v.

XAVIER DEGOLLADO,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1824-1


                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant–Appellant Xavier Degollado was convicted of receiving child
pornography in violation of 18 U.S.C. § 2225A(a)(2)(A). On appeal, Degollado
challenged the resulting sentence of imprisonment and order of restitution.
We affirmed. United States v. Degollado, 547 F. App’x 592 (5th Cir. 2013).
       The Supreme Court vacated our judgment and remanded for further
consideration in light of Paroline v. United States, 134 S. Ct. 1710 (2014). In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40469    Document: 00512668493     Page: 2   Date Filed: 06/18/2014



                                 No. 12-40469
Paroline, the Court held that 18 U.S.C. § 2259 requires “restitution in an
amount that comports with the defendant’s relative role in the causal process
that underlies the victim’s general losses.” 134 S. Ct. at 1727.
      Accordingly, we VACATE the order of restitution, and we REMAND for
proceedings consistent with the Supreme Court’s opinion in Paroline. We once
more AFFIRM the sentence of imprisonment.
      AFFIRMED IN PART; VACATED and REMANDED IN PART.




                                       2